Exhibit 10.58

 

SUMMARY OF RAYTHEON COMPANY EXECUTIVE SEVERANCE

AND CHANGE IN CONTROL GUIDELINES

 

Summary of Raytheon Company Executive Severance Guidelines

 

The Company has Executive Severance Guidelines (the “Severance Guidelines”),
which were updated by the Management Development and Compensation Committee (the
“MDCC”) effective as of January 1, 2010. The Severance Guidelines provide for
severance payments and continuation of benefits for certain officers for
designated periods upon their separation from the Company.

 

The Severance Guidelines provide for various levels of continued compensation
and benefits for the Chief Executive Officer (a “Level 1 Executive”); senior
vice presidents and vice presidents who are presidents of the Company’s Business
Units (“Level 2 Executives”); other elected officers (“Level 3 Executives”); and
appointed officers of the Company and vice presidents of the Company’s Business
Units who directly report to Level 2 Executives (“Level 4 Executives”).

 

For new executives beginning January 1, 2010:

 

  ·  

Level 1 Executive: (a) salary continuance of two (2) times the executive’s base
salary and annual incentive bonus target and (b) the continuation of two
(2) years of existing benefits and perquisites other than car allowance, excess
liability insurance, financial planning and executive physical.

 

  ·  

Level 2 Executive: (a) salary continuance of one (1) times the executive’s base
salary and annual incentive bonus target and (b) the continuation of one
(1) year of existing benefits and perquisites other than car allowance, excess
liability insurance, financial planning and executive physical.

 

  ·  

Level 3 Executive: (a) salary continuance of one (1) times the executive’s base
salary and annual incentive bonus target and (b) the continuation of one
(1) year of existing benefits and perquisites other than car allowance, excess
liability insurance, financial planning and executive physical.

 

  ·  

Level 4 Executive: (a) salary continuance of one (1) times the executive’s base
salary and (b) the continuation of one (1) year of existing benefits and
perquisites other than car allowance, excess liability insurance, financial
planning and executive physical.

 

For current Level 1-4 Executives, effective January 1, 2010, the previous
guidelines for severance payments and continuation of benefits will apply
provided that the following perquisites will no longer be provided upon
separation from the Company: car lease/allowance, excess liability insurance,
financial planning and executive physical.

 

Summary of Raytheon Company Executive Change in Control Guidelines

 

In addition, the Company has Executive Change in Control Guidelines (the “Change
in Control Guidelines”), which were updated by the Management Development and
Compensation Committee (the “MDCC”) effective as of January 1, 2010. The Change
in Control Guidelines provide for certain payments to certain officers upon a
qualifying termination within two (2) years of a change in control of the
Company pursuant to Change in Control Severance Agreements.

 

Effective January 1, 2010, the following perquisites will not be provided under
Change in Control Severance Agreements to any executives: car lease/allowance,
excess liability insurance, financial planning and executive physical.

 

For new executives beginning January 1, 2010, no 280G excise tax gross-ups will
be made. For current executives, their Change in Control Severance Agreements
were amended to reflect that 280G excise tax gross-ups will not apply with
respect to any payments made after a Change in Control that occurs on or after
January 1, 2012.